t c memo united_states tax_court june cordes et al ’ petitioners v commissioner of internal revenue respondent docket nos filed date michael c mayhall and o christopher meyers for petitioners gary l bloom for respondent ‘for purposes of trial briefing and opinion the cases of the following petitioners are consolidated herewith cordes finance corp docket nos and june j cordes docket no edmund j june j cordes docket no edmund j cordes docket no john j cordes docket no jean ann richard docket no eddy ben cordes docket no and june cordes docket no - - memorandum findings_of_fact and opinion marvel judge in these consolidated cases respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax and or penalties as follow docket nos and petitioner cordes finance corp penalties year deficiency sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number docket nos and petitioner june cordes additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number docket no petitioners edmund j june j cordes penalties year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts have been rounded to the nearest dollar amount as appropriate 3june cordes docket no and june j cordes docket nos and refer to the same person hereinafter june cordes and june j cordes shall be referred to as mrs cordes or petitioner as appropriate collectively the above five cases are referred to as the income_tax cases in these consolidated cases deficiencies in petitioners’ tax as follow docket no petitioner edmund j cordes year deficiency dollar_figure big_number big_number big_number docket no petitioner john j cordes year deficiency dollar_figure docket no petitioner jean ann richard year deficiency dollar_figure big_number respondent also determined federal gift_tax and additions to additions to tax sec_6651 a dollar_figure -o- big_number big_number addition_to_tax sec_6651 a dollar_figure additions to tax sec_6651 a dollar_figure big_number the parties and exhibits refer to this petitioner as jean ann cordes and as jean ann richard jean ann cordes married joseph p richard prior to the issuance of the notices of deficiency throughout this opinion we shall refer to her as jean ann richard or petitioner for the sake of clarity neither her name nor marital status has any bearing on our holdings herein docket no petitioner eddy ben cordes additions to tax_year deficiency sec_6651 a dollar_figure dollar_figure big_number docket no petitioner june cordes additions to tax_year deficiency sec_6651 a dollar_figure -0- big_number dollar_figure big_number big_number collectively the above five cases are referred to as the gift_tax cases after concessions ’ the issues for decision are as to the income_tax cases whether respondent abused his discretion in determining that the interest charged for and on loans between edmund j cordes mr cordes and cordes finance corp cfc was unreasonable and excessive and in recharacterizing the amounts transferred to reflect an arm’s-- length rate of interest under sec_482 many issues in these consolidated cases have been settled or conceded by the parties or are deemed conceded by this court other issues raised by the parties are computational in nature in the interest of space these conceded deemed conceded computational and settled issues and their respective dispositions are set forth in appendix b summary of conceded deemed conceded computational and settled issues we incorporate those dispositions into our opinion by this reference - - as to the income_tax cases whether mrs cordes in through and edmund j and june j cordes the cordeses in and received constructive dividends from cfc resulting in additional taxable_income to mrs cordes for through and to the cordeses for and as to the income_tax case in which cfc is the petitioner whether cfc is liable for a civil_fraud penalty on an underpayment of its income_tax pursuant to sec_6663 for and as to the gift_tax cases whether petitioners therein made completed gifts of stock in family-owned and closely held corporations for federal gift_tax purposes findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and two stipulations of agreed adjustments are incorporated in our findings by this reference rt background a petitioners the cordeses were married and resided in lawton oklahoma at the time they filed their individual and joint petitions petitioner john j cordes john cordes was a resident of austin texas at the time his petition was filed petitioner jean ann richard was a resident of lawton oklahoma at the time her -- - petition was filed petitioner eddy ben cordes was a resident of lawton oklahoma at the time his petition was filed each of the individual petitioners was a cash_basis calendar-year taxpayer the cordeses are the parents of petitioners john cordes jean ann richard and eddy ben cordes we shall hereinafter refer to the above-named petitioners collectively as the cordes family cfc was incorporated in oklahoma on date cfc’s principal_place_of_business was in lawton oklahoma at the time its petitions were filed b the cordes corporations during the taxable years at issue members of the cordes family held legal_title to all the shares of stock in the following closely held corporations cfc ’ eddie cordes inc edmund cordes inc and john cordes inc collectively the cordes corporations the primary business activity of each of ‘it appears from the record that members of the cordes family have held legal_title to all or nearly all of the shares of stock in cfc eddie cordes inc edmund cordes inc and john cordes inc collectively the cordes corporations since their respective incorporations 'in cfc issued shares of stock of which were issued to eddy ben cordes the record does not indicate who became the recordholder of the other shares the record does indicate that in ellen cordes mr cordes’s daughter-in- law held legal_title to shares which she transferred to jean ann richard later that year the testimony and exhibits confirm that members of the cordes family held legal_title to all outstanding_stock in the cordes corporations during the taxable years at issue - the cordes corporations was either selling or financing customers’ purchases of motor vehicles eddie cordes inc was incorporated in oklahoma on date as an authorized dealership for jeep-eagle and eventually dodge vehicles edmund cordes inc known as cordes dodge inc until date was incorporated in oklahoma on date as an authorized dealership for dodge vehicles john cordes inc was incorporated in oklahoma on date as an authorized dealership for chevrolet oldsmobile pontiac and general motors vehicles we collectively refer to edmund cordes inc john cordes inc and fddie cordes inc as the cordes family dealerships cfc operated mainly to finance new and used vehicles purchased by customers from the cordes family dealerships fach of the cordes family dealerships was governed by a franchise agreement with the vehicle manufacturer whose cars it sold each franchise agreement identified an individual as the franchise holder and bound that individual to specific restrictions the two common restrictions relevant herein required the franchise holder to maintain direct ownership of a certain minimum percentage of stock of that cordes family dealership and to maintain active operational control of the respective cordes family dealership the franchise holder had to --- - be both the principal_owner and the principal operator of the cordes family dealership involved for most of the relevant periods mr cordes was the franchise holder for each cordes family dealership at times john cordes jean ann richard and eddy ben cordes were the franchise holders or principal owners at least nominally sometimes in conflict with the relevant franchise agreement of john cordes inc edmund cordes inc and eddie cordes inc respectively from time to time legal_title to the stock in the cordes family dealerships would change hands among members of the cordes family bach member of the cordes family played a role in the cordes corporations but no one played a more substantial role than mr cordes mr cordes served as president of each of the cordes corporations and controlled every aspect of the day-to-day operations no one questioned mr cordes’s dominance or attempted to exercise any control_over any corporate decision regardless of his or her ostensible stock ownership in that corporation none of the cordes corporations held shareholder meetings instead mr cordes directed his corporate attorney to draft meeting minutes which he brought home for mrs cordes and ‘the record does not contain any such franchise agreements but we accept petitioners’ testimony as to the existence of the agreements and the requirements therein regarding a principal_owner and principal operator --- - their children as appropriate to sign similar sequences of events occurred for each other document mr cordes required mrs cordes and their children to sign mr cordes prepared or directed the preparation of retained and maintained all corporate minutes records stock certificates and other corporate documents mr cordes decided who would hold legal_title to each of the shares of stock in each of the cordes corporations he believed he had the power_to_revoke those holdings if the shareholder did not follow his directions or for any other reason by virtue of his original capitalization of the cordes corporations the other members of the cordes family acknowledged mr cordes’s complete control and in many cases did not know how many shares were titled in their names if any or whether they were officers in any of the cordes corporations all external dealings were also controlled and executed by mr cordes banks dealt solely with mr cordes and held him liable on all corporate debts although they occasionally required other members of the cordes family to sign certain documents as a formality likewise the cordes corporations’ accounting firm dealt only with mr cordes mr cordes had sole control_over the occurrence timing amount and recipient of corporate payments for noncorporate reasons and he occasionally -- - made below-market loans to and from the corporations to suit his own purposes mrs cordes and jean ann richard each served as officers or directors of each of the cordes corporations but did not participate in any of the cordes corporations’ day-to-day operations or business decisions neither of them had any knowledge of any financial transactions stock-related or otherwise jean ann richard treated the cordes corporations as belonging exclusively to mr cordes no matter the amount of shares that may have been titled in her name john cordes served as an officer of cfc but his only operational involvement with the cordes corporations was the occasional execution of vehicle repossessions in texas he otherwise was unaware of any corporate transaction eddy ben cordes served as an officer of cfc and as the full-time sales manager of eddie cordes inc he had no decision-making ability but he placed orders for acquisitions of new cars the cordes family occasionally discussed the cordes corporations’ business and financial matters in informal settings including at the cordeses’ kitchen table il the income_tax cases in the income_tax cases respondent contends that cfc transferred funds to the cordeses or the cordeses diverted funds from cfc or funds were otherwise appropriated from cfc for the cordeses’ benefit below we set forth additional findings_of_fact specific to these purported transactions and their tax consequences a loan interest allocation mr cordes lent dollar_figure to cfc on date the first dollar_figure loan and again on date the second dollar_figure loan collectively the two dollar_figure loans cfc repaid in full each of the two dollar_figure loans by date on date cfc paid mr cordes dollar_figure by check as interest on the two dollar_figure loans the following day date mr cordes lent dollar_figure to cfc the dollar_figure loan cfc repaid in full the dollar_figure loan by date on date cfc paid mr cordes dollar_figure as interest on the dollar_figure loan the record does not contain any evidence_of_indebtedness reciting the terms of the two dollar_figure loans or the dollar_figure loan cfc and the cordeses treated the transfers from cfc to mr cordes of dollar_figure and of dollar_figure consistently as between themselves cfc reported them as deductible_interest expenses on its and forms u s_corporation income_tax return respectively and the cordeses reported them as interest_income mr cordes made this loan of dollar_figure to cfc by endorsing the dollar_figure check he had received as interest on the two dollar_figure loans the day before and returning it to cfc on their and form sec_1040 u s individual_income_tax_return respectively b withdrawal of corporate funds for distribution to friends and family during each of the taxable years through cfc maintained an account in its corporate records that operated as a shareholder loan account for the cordeses account no account no tracked amounts transferred between cfc and the cordeses mr cordes withdrew funds from cfc during each of the taxable years at issue the withdrawn funds were charged to account no and were distributed as follows payee john cordes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mrs cordes big_number big_number big_number big_number big_number jean ann richard big_number big_number big_number --q- --q- ellen cordes ’ big_number big_number big_number -0- -o- jean patton big_number big_number big_number --q- --q- mr cordes big_number big_number big_number -0- -0- ray lee big_number big_number -0- -0- -o- margie lange big_number -q- -q- -q- -q- cordes bank accts --q- --q- -o- -o- john cordes inc --q- --q- --0- --0- total big_number big_number big_number big_number big_number ‘mrs cordes conceded that the funds distributed to her constitute income from constructive dividends as determined by respondent see appendix b summary of conceded deemed conceded computational and settled issues because mrs cordes’s concession is inconsistent with the substance of her argument and in light of our holding regarding the beneficial_ownership of the cordes corporations we relieve her of her concession and conclude only that these are constructive dividends to mr cordes in and ellen cordes is mr cordes’s daughter-in-law jean patton is mr cordes’s sister ray lee and margie lange are mr cordes’s friends also the cordes bank accounts are personal accounts jointly held by mr and mrs cordes during mr cordes and john cordes were the sole holders of legal_title in john cordes inc see appendix a schedule of stock transfers for details of their proportionate holdings c corporate payments of personal expenses in and mr cordes caused cfc to pay certain of the cordes family’s personal expenses as follows expenditure medical insurance premiums’ dollar_figure dollar_figure --0- medical_expenses -q- big_number -q- life_insurance premium sec_530 -q- american express charges’ big_number big_number dollar_figure martin’s restaurant big_number big_number big_number ‘eddie cordes inc paid the medical insurance premiums in and cfc fully reimbursed eddie cordes inc in for those expenses with funds charged to account no the parties tried by consent and we consider whether those expenses constitute constructive dividends in and as if cfc originally incurred those expenses see cordes v commissioner tcmemo_1994_377 respondent determined mrs cordes was responsible for tax on dollar_figure and dollar_figure respectively the parties however have stipulated that the medical insurance premiums were dollar_figure and dollar_figure in and respectively respondent determined mrs cordes was responsible for tax on dollar_figure for and dollar_figure for the parties however have stipulated that cfc paid dollar_figure and dollar_figure of the cordeses’ american express charges in and respectively we treat the parties’ stipulation as to as a concession on respondent’s part to the extent of dollar_figure -respondent determined mrs cordes was responsible for tax on dollar_figure for the parties have stipulated however that cfc paid dollar_figure of the cordeses’ martin’s restaurant charges in d diversion of corporate income mr cordes also diverted from cfc for his and mrs cordes’s personal_use dollar_figure dollar_figure and dollar_figure in and respectively these amounts represented collections on debts cfc had previously reported as bad_debts ’ be purchases of corporate notes at bargain prices in jaime d patton the cordeses’ niece and robert a the cordeses do not dispute respondent’s determinations regarding and we therefore treat the cordeses as conceding those specific determinations see appendix b summary of conceded deemed conceded computational and settled issues - - bower jaime d patton’s then-fiancé collectively the bowers executed a 30-year note payable to cfc the bower note the bower note secured_by the bowers’ personal_residence had a face value of dollar_figure and bore an 62-percent market rate of interest the total amount of interest due under the bower note was dollar_figure in joseph p richard jean ann richard’s husband executed a 15-year note payable to cfc the richard note the richard note secured_by real_estate jointly owned by the richards had a face value of dollar_figure and bore a 1-percent market rate of interest the total amount of interest due under the richard note was dollar_figure both the bowers and the richards made payments on their notes ’ on date the bowers still owed dollar_figure in principal and interest and the richards still owed dollar_figure in principal and interest on date mr cordes purchased from cfc the bower note for dollar_figure and the richard note for dollar_figure at issue is whether and to what extent mrs cordes has taxable_income from constructive dividends stemming from mr ‘the petitioners stipulated that whether jean ann richard executed the richard note is at issue in light of our holding infra we need not decide that issue '2although the parties stipulated that the payments were timely many of the payments were in fact made late -- - cordes’s purchases of the bower note and the richard note for amounts less than their fair market values til the gift_tax cases in the gift_tax cases respondent determined that members of the cordes family transferred shares among themselves without properly reporting those transfers or paying gift_tax thereon below we set forth the findings_of_fact specifically relevant to the gift_tax cases the details of the stock transfers can be found in appendix a schedule of stock transfers ’ a cfc stock transfers cfc initially issued shares of stock in date-- shares to mr cordes shares to mrs cordes and share to b b journeycake mrs cordes’s father on date b b journeycake transferred share to the eddy ben cordes trust on date mrs cordes transferred shares to eddy ben cordes on date mr cordes transferred shares mrs cordes transferred shares and the eddy ben cordes trust transferred share to eddy ben cordes on date mr cordes transferred shares to eddy ben cordes on date cfc issued additional shares of ‘the record does not contain complete information regarding all of the stock transfers which took place before and during the taxable years at issue as the stock transfers pertain to the issues in the gift_tax cases however the record contains information sufficient for us to decide the issues presented by these cases - its stock shares of which were issued to eddy ben cordes ‘ on date eddy ben cordes transferred shares to mrs cordes on date mrs cordes transferred shares back to eddy ben cordes on cfc’s schedule e compensation of officers to its and forms cfc reported that mrs cordes owned percent and jean ann richard owned percent of its stock at the end of and during his examination of cfc’s taxable years through respondent determined that mrs cordes owned approximately one-third of cfc’s stock on schedule fe to its form_1120 cfc reported that eddy ben cordes owned percent john cordes owned percent and jean ann richard owned percent of its stock at the end of b eddie cordes inc stock transfers eddie cordes inc initially issued big_number shares of stock in date--500 shares to mr cordes shares to mrs cordes and shares to b b journeycake in date b b journeycake transferred shares to mr cordes also in date mrs cordes transferred shares to jean ann richard on date mr cordes transferred shares to see supra note 'scfc’s and forms do not reveal who held legal_title to the remaining percent of cfc stock during those taxable years we note however that mr cordes did not hold legal_title to any shares of cfc during those taxable years - jean ann richard on date jean ann richard transferred shares back to mr cordes on date jean ann richard transferred the shares remaining in her name to eddy ben cordes on date mr cordes transferred shares to eddy ben cordes c edmund cordes inc stock transfers edmund cordes inc initially issued big_number shares of stock in date--600 shares to mr cordes shares to mrs cordes and shares to a john parkinson on date mrs cordes transferred share to john parkinson on date john parkinson transferred shares and mrs cordes transferred shares to eddy ben cordes on date mr cordes transferred shares to eddy ben cordes mr cordes effected this transfer so that eddy ben cordes would be in compliance with the franchise agreement eddy ben cordes had made with chrysler corp chrysler corp terminated that franchise agreement in and entered into a new franchise agreement with mr cordes that franchise agreement required mr cordes to be the principal_owner and principal operator of edmund cordes inc nevertheless on date eddy ben cordes transferred ‘mr cordes testified that the franchise agreement with jeep-eagle dodge required mr cordes to maintain ownership of at least percent of eddie cordes inc ’s stock presumably this transfer was made so as to comply with that franchise agreement however mr cordes’s testimony is irreconcilable with his transfer in to eddy ben cordes of shares of stock in eddie cordes inc - - shares to jean ann richard and ellen cordes transferred shares to jean ann richard on date jean ann richard transferred big_number shares to mr cordes on date mr cordes transferred big_number shares back to jean ann richard d john cordes inc stock transfers john cordes inc initially issued shares of stock in date--300 shares to mr cordes shares to mrs cordes and shares to jean ann richard on date mrs cordes and jean ann richard each transferred shares to john cordes on date mr cordes transferred shares to john cordes ’ mr cordes effected these transfers of john cordes inc stock to john cordes because he intended john cordes to hold legal_title to the stock and operate john cordes inc sometime thereafter the franchisor general motors informed mr cordes that he was in violation of their franchise agreement requiring that mr cordes be the principal_owner and principal operator of john cordes inc in response on date john cordes transferred shares back to mr cordes see supra note ‘8mr cordes reported a gift to john cordes of shares of stock in john cordes inc in - - eb the gift_tax returns and notices of deficiency none of the stock transfers at issue in the gift_tax cases were made for any consideration ’ mr cordes timely filed form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for but never filed a gift_tax_return for or in his gift_tax_return mr cordes elected to split_gifts with mrs cordes and mr cordes reported making two gifts----200 shares of stock in john cordes inc and dollar_figure cash--both to john cordes respondent determined as set forth in his notice_of_deficiency that pursuant to sec_2503 mr cordes made taxable_gifts in and of stock and or cash equivalents the following transfers are still at issue tn their petitions in docket no and docket no john cordes and jean ann richard contend they received items in exchange for their shares equal in value to those shares transferred neither john cordes nor jean ann richard discussed these contentions at trial or on brief and the record contains no evidence to support these contentions we therefore disregard the statements made in those petitions and find the transfers were made for no consideration ns detailed above in mr cordes transferred shares of stock in john cordes inc to john cordes the parties have stipulated that it is the transfer of shares that is disputed herein --- - taxable_year date of transfer details of transfer date shares of eddie cordes inc to jean ann richard date shares of eddie cordes inc to eddy ben cordes date shares of john cordes inc to john cordes john cordes never filed a gift_tax_return for respondent determined as set forth in his notice_of_deficiency that pursuant to sec_2503 john cordes made a taxable gift in to mr cordes of shares of stock in john cordes inc jean ann richard never filed a gift_tax_return for or respondent determined as set forth in his notice_of_deficiency that pursuant to sec_2503 jean ann richard made the following taxable_gifts 71respondent subsequently took the position in cordes v commissioner tcmemo_2002_125 that john cordes instead sold these shares to mr cordes for dollar_figure and respondent acknowledged this change in position from that taken in the case before us in light of our finding herein regarding the beneficial_ownership of john cordes inc we decline to address respondent’s change_of position -- - taxable_year date of transfer details of transfer date shares of john cordes inc to john cordes date shares of eddie cordes inc to mr cordes date shares of eddie cordes inc to eddy ben cordes ekddy ben cordes never filed a gift_tax_return for respondent determined as set forth in his notice_of_deficiency that pursuant to sec_2503 eddy ben cordes made a taxable gift in to mrs cordes of shares of stock in cfc mrs cordes timely filed her gift_tax_return but never filed a gift_tax_return for or in her gift_tax_return mrs cordes elected to split_gifts with mr cordes and she reported making a gift to jean ann richard of big_number shares of stock in edmund cordes inc respondent determined as set forth in his notice_of_deficiency that mrs cordes made taxable_gifts of stock and or cash equivalents in and the following transfers are still at issue regarding respondent determined only that mrs cordes made taxable_gifts respondent did not determine any deficiency in mrs cordes’s tax for - - taxable_year date of transfer details of transfer date shares of john cordes inc to john cordes date big_number shares of edmund cordes inc to jean ann richard date shares of cfc to eddy ben cordes opinion i income_tax cases the five sets of transactions at issue in the income_tax cases are similar in nature in that respondent determined they each give rise to constructive dividends to the shareholder- taxpayer s the first transactions involving the excessive interest_paid by cfc to mr cordes however are of a slightly different nature in that our decision involves a reallocation_of_income_and_deduction under sec_482 for that reason we initially and separately consider the sec_482 reallocation and we then decide whether the five sets of transactions result in constructive dividends to petitioners a loan interest allocation respondent determined that cfc transferred to mr cordes amounts in excess of those that can reasonably be characterized as interest on the two dollar_figure loans and the dollar_figure loan collectively the three loans respondent reallocated cfc’s and the cordeses’ income and deductions pursuant to his authority -- - under sec_482 respondent accordingly disallowed what he determined were excessive interest deductions claimed by cfc-- dollar_figure in and dollar_figure in 1993--and determined that like amounts were properly allocated to the cordeses as income from constructive dividends rather than from interest see sec_1_482-1a income_tax regs on brief respondent conceded that cfc may deduct as interest expense---and the cordeses may report as income from interest rather than from constructive dividends--amounts equal to those calculated pursuant to sec_1_482-2 income_tax regs ie the safe-haven interest rate respondent maintained that the amounts of the transfers in excess of those computed in accordance with sec_1_482-2 income_tax regs are nondeductible interest_expenses with regard to cfc and income from constructive dividends with regard to the cordeses 2in his notice_of_deficiency respondent failed to reduce the cordeses’ interest_income by the amounts he reallocated to income from constructive dividends in his reply brief respondent conceded that the cordeses may reduce interest_income reported on their returns to the extent we hold the transfers are income to the cordeses from constructive dividends the parties have not computed the safe-haven interest rates applicable under sec_1_482-2 a income_tax regs our holding is not to be construed in any way as allowing respondent to reallocate with respect to these items more than dollar_figure in or dollar_figure in - - cfc and the cordeses collectively with respect to this issue petitioners contend that under sec_482 percent is an arm’s-length rate of interest for loans such as the three loans before us’ and that income and deductions from interest are properly allocable in a manner consistent with an 18-percent rate of interest ’ neither cfc nor the cordeses collectively with respect to this issue petitioners dispute the applicability of sec_482 they only dispute the way in which respondent applies sec_482 throughout these proceedings petitioners have treated the three loans as made on identical terms with identical interest rates petitioners also argued on brief that cfc’s and the cordeses’ consistent reporting of the interest at issue as between themselves justified the amounts of interest_expense and income claimed in light of our holding and because petitioners offered no authority for their supposition we decline to consider that argument furthermore petitioners appear to contend for the first time in their reply brief that respondent would abuse his discretion under sec_482 to reallocate income and deductions in a manner inconsistent with an interest rate of percent ordinarily we do not consider issues raised for the first time in a party’s reply brief cordes v commissioner tcmemo_1994_377 and cases cited therein we note in passing that the commissioner is afforded broad discretion under sec_482 and his reallocations will be upheld absent a taxpayer’s showing that they are arbitrary capricious or unreasonable 811_f2d_543 10th cir affg 82_tc_830 42_tc_114 affd 358_f2d_342 6th cir moreover petitioners’ income and deductions from interest were not reported using an 18-percent rate - - section gives the commissioner authority to reallocate income and deductions among certain related_taxpayers respondent’s determination under sec_482 is presumptively correct and the burden of disproving that determination lies with petitioners 811_f2d_543 10th cir affg t cc the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled and unrelated taxpayer by determining the true_taxable_income of the controlled_taxpayer using the standard of an uncontrolled taxpayer dealing at arm’s length with another uncontrolled taxpayer 85_tc_172 55_tc_598 sec_1_482-1 and b income_tax regs an interest rate satisfies the arm’s- length standard under sec_482 if it is a rate that was actually charged or would have been charged at the time the indebtedness arose in independent transactions with or between sec_482 allocation of income and deductions among taxpayers in any case of two or more organizations owned or controlled directly or indirectly by the same interests the secretary may allocate gross_income deductions credits or allowances between or among such organizations if he determines that such allocation is necessary in order clearly to reflect the income of any of such organizations -- p7 - unrelated parties under similar circumstances considering all the relevant factors sec_1_482-2 income_tax regs petitioners have not introduced evidence of actual rates charged in transactions with or between unrelated taxpayers nor have they offered any but the barest evidence relevant to deciding what a chargeable interest rate would be in an independent transaction involving unrelated parties under similar circumstances petitioners provided us only with the original principal amounts of the loans and have indicated that the loans were unsecured petitioners introduced no evidence regarding other_relevant_factors including the duration of the loans cfc’s credit standing and the prevailing interest rates at cfc’s or the cordeses’ situs for comparable loans between unrelated parties id because petitioners have failed to establish that respondent’s determinations are incorrect let alone that percent is an arm’s-length rate of interest on the three loans under sec_1_482-2 income_tax regs we must hold for respondent in holding for respondent we note that respondent’s concession to reallocate petitioners’ interest_income and deductions in accordance with the safe-haven interest rate found in sec_1_482-2 b income_tax regs satisfies the arm’ s-length standard of sec_482 and we accept it the calculation of the appropriate adjustments to cfc’s interest - - expenses and the cordeses’ income from interest and from constructive dividends however must await the rule computation b constructive dividends respondent determined that mrs cordes in through individually and the cordeses in and jointly had taxable_income from constructive dividends made by cfc to mrs cordes as one of cfc’s shareholders see sec_61 those constructive dividends as respondent determined consisted in part of the portion of payments made by cfc to mr cordes on the three loans in excess of the amount that represents an arm’ s-- length rate of interest’ calculated in accordance with our holding supra and consisted in part of withdrawals of corporate funds for distribution to friends and family corporate payments of personal expenses diversion to the cordeses of corporate income and mr cordes’s bargain_purchase of corporate notes petitioners contend that the transfers do not constitute constructive dividends to mrs cordes because mrs cordes did owe discuss this transaction in the context of constructive dividends in connection with our discussion of diversion of corporate income because the applicable law is similar respondent also determined certain other items constituted income from constructive dividends from cfc to the cordeses in the taxable years before us but either mr or mrs cordes or respondent has conceded those items see appendix b summary of conceded deemed conceded computational and settled issues - - not control cfc control or participate in the transfers at issue or in some cases know of the transfers at issue and because the transfers did not cause an accession to her wealth the law in this area is well settled sec_301 and c requires the inclusion in a shareholder’s gross_income of amounts received as dividends secs 6l1 a c a 460_us_370 see 621_f2d_731 5th cir see also 279_us_716 sec_316 defines a dividend as any distribution_of_property made by a corporation to its shareholders--- out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year ' it is not necessary that the corporation intend a dividend or that the distribution be termed a dividend or be recorded as such 605_f2d_1146 10th cir thus dividends may be either formally declared or they may be constructive ireland v united_states supra pincite ‘petitioners have failed to meet their burden of proving that there were not sufficient accumulated or current_earnings_and_profits to support the deficiencies determined in respondent’s notices of deficiency rule a but see appendix b summary of conceded deemed conceded computational and settled issues -- - a constructive_dividend is paid when a corporation confers an economic benefit on a shareholder without expectation of repayment 521_f2d_160 10th cir petitioners do not dispute that the payments in question were made without expectation of repayment they focus instead on whether cfc conferred an economic benefit on mrs cordes as a shareholder of cfc because only shareholders may receive constructive dividends for federal_income_tax purposes and because we do not believe mrs cordes was a shareholder of cfc for federal_income_tax purposes we conclude she did not receive constructive dividends from cfc during the years at issue mrs cordes held legal_title to at least percent of the outstanding shares of stock in cfc throughout the taxable years at issue the cordeses’ children held legal_title to the balance of the shares see appendix a schedule of stock transfers and notes therein regardless of mrs cordes’s percentage of record ownership however record ownership of stock standing alone is not determinative of who is required to include any dividends attributable to such stock in gross_income rather beneficial_ownership is the controlling factor cordes v commissioner tcmemo_1994_377 citing 544_f2d_419 9th cir revg tcmemo_1972_223 71_tc_346 affd without published --- - opinion 652_f2d_65 9th cir cepeda v commissioner t c memo beneficial_ownership is marked by command over property or enjoyment of its economic benefits ’ cordes v commissioner tcmemo_1994_377 quoting cepeda v commissioner supra a taxpayer’s total control_over a corporation and use of corporate funds for personal reasons can result in constructive dividends even though the taxpayer did not hold legal_title to the corporation’s stock at the time of the advances 74_tc_1513 cordes v commissioner tcmemo_1994_377 in cordes v commissioner tcmemo_1994_377 we held mr cordes received constructive dividends even if he did not hold legal_title to any shares because we found he exercised full control_over cfc in the taxable_year at issue in the taxable_year immediately preceding those before us here mr cordes caused cfc to make distributions to him to friends and family and to his personal creditors he controlled the timing amount and uses of those funds because mr cordes had total control_over cfc and used the corporate funds for personal reasons we concluded that whether or not petitioner mr cordes was a stockholder of record petitioner had beneficial we note in passing that in cordes v commissioner tcmemo_1994_377 we stated based on the evidence therein mr cordes’s complete control_over cordes finance corp continued until at least - - ownership of all of the stock of cordes finance corp in by virtue of his beneficial_ownership we held he received constructive dividends in and was required to include those dividends in his gross_income mr cordes’s relationship to cfc did not change from to or during any of the other taxable years before us in the taxable years through mr cordes remained in complete control of cfc and remained the beneficial_owner of the shares of stock therein in deciding beneficial_ownership we examine the facts and circumstances concerning one’s control_over the property and continued enjoyment of economic benefits yelencsics v commissioner supra pincite cepeda v commissioner supra see also weiner v commissioner tcmemo_1984_163 citing 302_f2d_416 8th cir affg tcmemo_1961_235 66_tc_785 mr cordes’s actions with respect to cfc exceeded the level of control normally conferred upon corporate officers he made every corporate decision without conferring with the shareholders of record any purported shareholder meeting was an invention of his design he made all shareholder decisions and instructed the legal titleholders merely where to sign the corporate minutes loan arrangements stock certificates and so forth the legal titleholders complied with his every instruction - - his actions were that of an owner and sole shareholder he viewed the cordes corporations as his own and used them to make generous loans and gifts to family and friends and to satisfy personal obligations and desires he made loans to third parties of cfc funds and then unilaterally forgave those loans mr cordes controlled the timing amount and use of the distributions and transactions the legal titleholders viewed cfc as mr cordes did they paid no attention to their purported stockholdings and never attempted to exercise any of the rights that ownership may have theoretically provided they did not attempt to attend shareholder meetings transfer or vote their shares or otherwise involve themselves in cfc unless mr cordes instructed them to do so his control was unmitigated taken together the facts and circumstances reveal that mr cordes was cfc’s sole beneficial_owner during the taxable years at issue mrs cordes’s status as a shareholder was in name only because beneficial_ownership is the controlling factor in deciding who is required to include dividends in gross_income we hold that mrs cordes did not receive constructive dividends from cfc for the and taxable years the years in which she filed separately with respect to those taxable years we conclude only that mrs cordes was not a beneficial_owner or shareholder of cfc for federal_income_tax purposes we decline - -- to consider whether mr cordes received constructive dividends as a shareholder for those taxable years as he is not a party to those years herein the cordeses filed jointly for and and in docket no respondent determined they were jointly liable for tax on the receipt of constructive dividends for those taxable years in that docket we must consider whether cfc conferred an economic benefit on petitioner-shareholder mr cordes as beneficial_owner see dolese v united_states f 2d pincite citing 565_f2d_1388 9th cir affg t c memo in order for a company-provided benefit to be treated as income to the shareholder the item must primarily benefit taxpayer’s personal interests as opposed to the business interests of the corporation ireland v united_states f 2d pincite accord dolese v united_states supra pincite petitioners bear the burden of proving that the amounts at issue were not expended for personal benefit or in discharge of personal obligations rule a 290_us_111 37_tc_650 arnold v commissioner tcmemo_1994_97 our standard in reviewing these many expenditures is whether the expenditures primarily benefited cfc or mr cordes frazier v -- - commissioner tcmemo_1994_358 affd 90_f3d_437 10th cir withdrawal of corporate funds for distribution to friends and family in and mr cordes directed the withdrawal of corporate funds from cfc and the payment of those funds to john cordes and mrs cordes it is well-settled that corporate payments to children of its shareholders can constitute constructive dividends to the shareholders when the payments are made to satisfy personal parental objectives as opposed to the bona_fide business purposes of the corporation 510_f2d_565 5th cir 195_f2d_724 2d cir affg 16_tc_469 frazier v commissioner supra likewise payments to family members can constitute constructive dividends to the shareholders when the payments fail to benefit the corporation cordes v commissioner tcmemo_1994_377 in situation nearly identical to that before us this court held corporate transfers to friends wife and children of shareholder to be constructive_dividend to shareholder namely mr cordes when shareholder failed to show corporate benefit or expectation of repayment proctor v commissioner tcmemo_1981_436 payments to shareholder’s mother in excess of compensation reasonable for services provided constituted - - constructive_dividend income to shareholder petitioners have introduced no evidence that these transfers benefited cfc and do not contend that the transfers were made for any reason other than personal reasons therefore because petitioners failed to show mr cordes received no personal benefit or satisfaction from these transfers we hold mr cordes received constructive dividends in and with respect to these items in the amounts determined by respondent diversion of corporate income and loan interest allocation in and mr cordes diverted cfc income---amounts collected on debts cfc had previously reported as bad debts---to the cordeses’ benefit income diverted from a corporation for a shareholder’s benefit may be a constructive_dividend to that shareholder 89_tc_1280 fed auto body works inc v commissioner tcmemo_1990_303 petitioners have not introduced any evidence that cfc recognized any benefit from these transfers we hold mr cordes received constructive dividends with respect to these items in the amounts determined by respondent likewise with regard to the excess_interest paid in and by cfc to mr cordes discussed supra petitioners see supra note petitioners did not present arguments regarding the diversion of corporate income in and we nevertheless choose to address it briefly here -- - offered no evidence showing that either a benefit accrued to cfc or a benefit did not accrue personally we therefore hold that mr cordes received constructive dividends with respect to the amounts cfc paid to him as interest on the three loans to the extent the amounts of those payments exceed the amounts allocated as interest_income in accordance with our holding supra we sustain respondent’s determination with regard to this issue c fraud_penalty against cfc respondent determined cfc was liable for a civil_fraud penalty in the amount of dollar_figure for pursuant to sec_6663 respondent based his determination on cfc’s understatement of income attributable to dollar_figure from late fees received cfc filed an amended_return for reflecting cfc’s receipt of this income the parties stipulated that this issue of whether cfc is liable for the civil_fraud penalty for would be resolved on the same basis as that in the final_decision in cordes fin corp v commissioner tcmemo_1997_162 affd without published opinion 162_f3d_1172 10th cir in cordes fin corp we sustained respondent’s determination of fraud for the taxable_year because mr cordes as cfc’s president schemed to divert and disguise the diverted income cfc appealed our decision to the court_of_appeals for the tenth circuit however as the court_of_appeals stated in note to its unpublished opinion cfc did not dispute our holding as to the fraud_penalty -- - in its appeal in accordance with the parties’ stipulation we hold cfc is liable for the civil_fraud penalty for il gift_tax cases respondent determined that the disputed stock transfers are taxable_gifts pursuant to sec_2503 petitioners in these gift_tax cases contend that the stock in cfc was not actually transferred by and between eddy ben cordes and mrs cordes because eddy ben cordes and mrs cordes did not knowingly and voluntarily transfer cfc stock between themselves and all of the transfers of stock at issue herein were incomplete gifts because mr cordes reserved and retained a power_to_revoke or to otherwise alter any and all of the gifts of stock in the cordes corporations therefore petitioners argue none of the disputed transfers constitute completed gifts for federal gift_tax purposes sec_2501 imposes a tax on the transfer of property by gift this gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2511 sec_25_2511-1 gift_tax regs the terms transfer by gift and indirect are designed to encompass all transfers whereby and to the extent that property or a property right is gratuitously passed to or conferred upon another regardless of the means or the device employed in its - accomplishment h rept 72d cong 1st sess c b part s rept 72d cong 1st sess c b part sec_25_2511-1 gift_tax regs see also 465_us_330 n describing the scope of the gift_tax to be analogous in breadth to the definition of gross_income contained in sec_61 324_us_303 congress intended to use the term ‘gifts’ in its broadest and most comprehensive sense in order to hit all the protean arrangements which the wit of man can devise nevertheless gift_tax is not applicable to certain types of transfers it is applicable only to a transfer of a beneficial_interest in property it is not applicable to a transfer of bare_legal_title to a trustee sec_25_2511-1 gift_tax regs we conclude below based on all the facts and circumstances that mr cordes had complete control_over all the cordes corporations and that the disputed transfers herein were only of bare_legal_title and are therefore not subject_to the gift_tax a transfers of cfc stock by and between eddy ben cordes and mrs cordes respondent contends the purported transfers of shares of stock in cfc by and between eddy ben cordes and mrs cordes are completed gifts of stock and subject_to the gift_tax eddy ben cordes and mrs cordes contend that because neither of them knew of the transfers or voluntarily made those transfers the -- - transfers did not occur for federal gift_tax purposes we have considered eddy ben cordes’s and mrs cordes’s levels of involvement in these and other corporate activities and we agree that these transfers are not subject_to the gift_tax not because the transfers of legal_title to the stock did not occur on the books of the corporation but because the transfers were not of a beneficial_interest in cordes v commissioner tcmemo_1994_377 we found mr cordes to be the beneficial_owner of cfc in we concluded earlier in this opinion that mr cordes was the beneficial_owner of cfc in through the facts before us indicate that mr cordes’s control has existed unimpaired from cfc’s incorporation in through the date of the trial on all of the intervening dates mr cordes was the beneficial_owner of all of cfc’s stock eddy ben cordes did not have any beneficial_interest in cfc in when he transferred mere legal_title to mrs cordes nor did he later obtain a beneficial_interest in cfc and transfer that to mrs cordes because eddy ben cordes never transferred a beneficial_interest in cfc to mrs cordes the transfer is not subject_to the gift_tax likewise mrs cordes never acquired a beneficial_interest in cfc and therefore never transferred such an interest mrs cordes held only legal_title to some of cfc’s stock from - al --- through she transferred that legal_title to eddy ben cordes in but at no time did she transfer a beneficial_interest in cfc the transfer therefore is not subject_to the gift_tax we conclude that because mr cordes owned all beneficial_interest in cfc during the years at issue the transfers of cfc stock by and between eddy ben cordes and mrs cordes were merely of legal_title and as a result were not subject_to the gift_tax b transfers of stock in the cordes family dealerships the other disputed transfers were of shares of stock in the cordes family dealerships by and between members of the cordes family respondent determined the transfers were completed gifts subject_to the gift_tax petitioners argued that mr cordes retained a power_to_revoke those transfers thereby rendering the gifts incomplete and not subject_to the gift_tax petitioners do not expressly argue that mr cordes was the beneficial_owner of all the stock in the cordes family dealerships however their argument that mr cordes exercised complete and unencumbered control_over the cordes corporations and retained the power_to_revoke all stock transfers implicitly recognizes that mr cordes was the beneficial_owner of the cordes - -- family dealerships in fact in related cases respondent has argued that mr cordes was the beneficial_owner and we have so held cordes v commissioner tcmemo_1994_377 the evidence in this case resoundingly demonstrates that mr cordes’s control_over the cordes family dealerships remained unimpaired and was so complete that he could do anything he wanted with the cordes family dealerships regardless of which family_member held legal_title to the shares of stock while the record in this case contains several examples of mr cordes’s taking inconsistent positions with the internal_revenue_service and with others regarding the ownership of the cordes family dealerships we simply cannot ignore the overwhelming weight of the evidence establishing that no member of the cordes family other than mr cordes held any beneficial_ownership interest in the cordes family dealerships the family members knew it corporate employees knew it and despite respondent’s position in these consolidated cases respondent knew it having taken such a position in related cases 4in related cases respondent has argued that mr cordes was the beneficial_owner and we have so held cordes v commissioner tcmemo_1994_377 and tcmemo_2002_125 this may explain petitioners’ failure to argue directly that mr cordes beneficially owned all of the stock in the cordes corporations we note however that it is difficult if not impossible to reconcile respondent’s position in this case that the transfers of stock were completed gifts with respondent’s position in the related cases that mr cordes was the beneficial_owner of the cordes corporations -- - mr cordes’s absolute control_over all aspects of the cordes family dealerships---stock financial and operational--was such that we must conclude he was the beneficial_owner of all of the cordes family dealerships because mr cordes owned all beneficial_interest in the cordes family dealerships during the taxable years at issue all of the disputed transfers were solely of legal_title because such transfers of legal_title are not subject_to the gift_tax we must hold for petitioners with respect to the gift_tax cases involving stock in the cordes family dealerships tit conclusion we have carefully considered all remaining arguments made by the parties for contrary holdings and to the extent not discussed find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule appendix a schedule of stock transfers cordes finance corp ’ mr mrs b b eddy ben eddy ben cordes cordes journeycake cordes trust corde sec_1 ‘transfers of shares from one entity to another are shown in parentheses receipts of shares by an entity from another are shown with a plus sign the incompleteness of the record prevents us from presenting a complete and accurate chart of stock ownership and transfers regarding cfc for instance the record shows jean ann richard held legal_title to percent of the stock in cfc in and but we are not able to decipher the date she acquired legal_title to those shares we are only able to guess the extent to which she obtained legal_title to those shares from cfc see infra note mr cordes see infra note or mrs cordes see infra note additionally john cordes acquired legal_title to percent of the stock in cfc sometime in but we are not able to decipher the date he acquired legal_title to those shares or from whom he acquired legal_title 3on date cfc issued additional shares of stock ekddy ben cordes received of those shares the record does not indicate who if anyone received the other shares at that time the record indicates that mr cordes did not hold legal_title to any stock in cfc in or -the record indicates that mrs cordes held legal_title to percent of the stock in cfc in and - -- ‘the record indicates that mrs cordes did not hold legal_title to any stock in cfc in eddie cordes inc mr mrs b b jean ann eddy ben cordes cordes journeycake richard corde sec_1 big_number big_number bdmund cordes inc mr mrs john fddy ben jean ann cordes cordes parkinson cordes richard ‘big_number big_number big_number big_number big_number big_number ‘the record indicates that on date jean ann richard received shares of stock in edmund cordes inc from eddy ben cordes and shares of stock in edmund cordes inc from ellen cordes mr cordes’s daughter-in-law the record does not indicate how when or from whom ellen cordes acquired those shares of stock in edmund cordes inc nor is it particularly relevant john cordes inc mr corde sec_5 -- - mrs cordes jean ann richard john cordes -- - appendix b summary of conceded deemed conceded computational and settled issues the following is a summary of issues and or adjustments conceded deemed conceded of a computational nature or settled the income_tax cases i docket no cordes finance corp a respondent adjusted petitioner’s income for to reflect additional gross_receipts of dollar_figure petitioner concedes this adjustment respondent adjusted petitioner’s income for by dollar_figure pursuant to sec_482 to reflect an improper deduction for interest_expense petitioner concedes this adjustment respondent readjusted petitioner’s reported bad_debt deduction for by dollar_figure to reflect actual realized bad_debts for the taxable_year respondent concedes this adjustment respondent determined petitioner used an incorrect method_of_accounting for and readjusted petitioner’s interest_income by dollar_figure to reflect interest accrued under the accrual_method of accounting the parties stipulated that the final_decision in cordes fin corp v commissioner tcmemo_1997_162 affd without published opinion 162_f3d_1172 10th cir would decide the proper amount of petitioner’s interest_income for in accordance with the parties’ stipulations respondent concedes this adjustment petitioner conceded an increase in its interest_income in the amount of dollar_figure this concession does not appear to relate to any specific adjustment in the notice_of_deficiency petitioner claimed a net_operating_loss for and carried a loss back to petitioner concedes it was not entitled to claim a net_operating_loss in or carry a loss back to respondent determined petitioner was liable for a penalty for pursuant to sec_6662 for substantial_understatement of tax petitioner il -- - presented no argument regarding the penalty we deem petitioner to have conceded the application of the penalty docket no cordes finance corporation a respondent adjusted petitioner’s income for to reflect additional gross_receipts of dollar_figure a petitioner concedes this adjustment to the extent of dollar_figure b respondent concedes this adjustment to the extent of dollar_figure on the remaining dollar_figure at issue reflects gross_receipts that respondent determined were income to petitioner for because respondent determined petitioner used an incorrect method_of_accounting for its taxable_year and readjusted petitioner’s income to reflect income accrued under the accrual_method of accounting the parties stipulated that the final_decision in cordes fin corp v commissioner supra would decide the proper amount of petitioner’s gross_receipts for in accordance with the parties’ stipulations respondent concedes this adjustment respondent readjusted petitioner’s reported bad_debt deduction for by dollar_figure to reflect substantiated bad_debts for the taxable_year respondent concedes this adjustment respondent disallowed dollar_figure of petitioner’s reported interest_expense_deduction for to reflect substantiated interest_expenses for the taxable_year petitioner concedes that adjustment to the extent of dollar_figure a as a mathematical computation petitioner’s concession leaves dollar_figure of the interest_expense at issue for the parties stipulated however that dollar_figure is properly at issue b respondent concedes that portion of the dollar_figure paid which constitutes a safe-haven rate of interest calculated pursuant to sec_482 and the regulations thereunder on the underlying loans to the extent that portion exceeds the amount_paid on those underlying loans already allowed as an interest_expense on the underlying loans hi vo oo ww --- - dollar_figure petitioner claimed a net_operating_loss for and carried a loss back to petitioner concedes it was not entitled to claim a net_operating_loss in or carry a loss back to respondent recomputed petitioner’s environmental_tax and environmental_tax deduction petitioner presented no argument regarding this recomputation and we deem petitioner to have conceded this adjustment respondent determined petitioner was liable for a civil_fraud penalty for in the amount of dollar_figure pursuant to sec_6663 respondent concedes that determination respondent determined petitioner was liable for a penalty for pursuant to sec_6662 for substantial_understatement of tax petitioner presented no argument regarding the penalty we deem petitioner to have conceded the application of the penalty respondent adjusted petitioner’s income for to reflect additional gross_receipts of dollar_figure a petitioner concedes this adjustment to the extent of dollar_figure b respondent concedes this adjustment to the extent of dollar_figure on the remaining dollar_figure at issue reflects gross_receipts that respondent determined were income to petitioner for because respondent determined petitioner used an incorrect method_of_accounting for its taxable_year and readjusted petitioner’s income to reflect income accrued under the accrual_method of accounting the parties stipulated that the final_decision in cordes fin corp v commissioner supra would decide the proper amount of petitioner’s gross_receipts for in accordance with the parties’ stipulations petitioner’s income will be increased by dollar_figure from gross_receipts due to a change in accounting_method respondent readjusted petitioner’s reported bad_debt deduction for by dollar_figure to reflect iil docket no a -- - unsubstantiated bad_debts for the taxable_year respondent concedes this adjustment respondent disallowed dollar_figure of petitioner’s reported interest_expense_deduction for to reflect unsubstantiated interest_expenses for the taxable_year petitioner concedes that adjustment to the extent of dollar_figure a as a mathematical computation petitioner’s concession is in excess of that which respondent determined was unsubstantiated the parties stipulated however that dollar_figure is properly at issue b respondent concedes that portion of the dollar_figure paid which constitutes a safe-haven rate of interest calculated pursuant to sec_482 and the regulations thereunder on the underlying loan to the extent that portion exceeds the amount_paid on that underlying loan already allowed as an interest_expense on the underlying loan dollar_figure petitioner claimed a net_operating_loss for and carried a loss back to petitioner concedes it was not entitled to claim a net_operating_loss in or carry a loss back to respondent recomputed petitioner’s environmental_tax and environmental_tax deduction petitioner presented no argument regarding this recomputation and we deem petitioner to have conceded this adjustment respondent determined petitioner was liable for a civil_fraud penalty for in the amount of dollar_figure pursuant to sec_6663 respondent concedes that determination respondent determined petitioner was liable for a penalty for pursuant to sec_6662 for substantial_understatement of tax petitioner presented no argument regarding the penalty we deem petitioner to have conceded the application of the penalty june cordes respondent determined petitioner was allowed a deduction for for a personal_exemption in the amount of dollar_figure petitioner did not dispute this determination and we deem petitioner to have conceded this adjustment iv -- - respondent determined petitioner was allowed a deduction for for the standard_deduction in the amount of dollar_figure petitioner did not dispute this determination and we deem petitioner to have respondent determined petitioner was allowed a deduction for for a personal_exemption in the amount of dollar_figure petitioner did not dispute this determination and we deem petitioner to have respondent determined petitioner was allowed a deduction for for the standard_deduction in the amount of dollar_figure petitioner did not dispute this determination and we deem petitioner to have respondent adjusted petitioner’s income for to reflect her receipt of taxable social_security_benefits in the amount of dollar_figure petitioner respondent determined petitioner received interest_income for in the amount of dollar_figure respondent determined petitioner was allowed a deduction for for the standard_deduction in the amount of dollar_figure petitioner disputed this determination in her petition but presented no further argument we deem petitioner to have respondent determined petitioner was liable for an addition_to_tax for pursuant to sec_6651 for failure timely to file a tax_return petitioner concedes she did not file an income_tax return for and concedes that if the court concludes petitioner received income for she is liable for the addition_to_tax to the conceded this adjustment b conceded this adjustment conceded this adjustment docket no june j cordes a concedes this adjustment respondent concedes this adjustment conceded this adjustment extent of that income respondent determined petitioner was liable for an addition_to_tax for pursuant to sec_6654 for failure to make estimated_tax payments petitioner presented no argument regarding the addition_to_tax and concedes that if the court concludes petitioner received income for she is liable for the addition_to_tax to the extent of that income - - docket no edmund j june j cordes a respondent determined petitioners had income from constructive dividends in the amount of dollar_figure for a petitioners presented no argument regarding cfc’s earnings_and_profits for in his brief respondent noted that earnings_and_profits at the end of and therefore were dependent on the final_decision in cordes fin corp v commissioner tcmemo_1997_162 the decision in cordes fin corp became final after the briefs were filed herein we leave for the rule computation the calculation of cfc’s earnings_and_profits and its impact on the treatment of the constructive dividends b respondent concedes that because there were total credits of dollar_figure to account no during petitioner is entitled to credit that amount against the amount we conclude petitioner received as constructive dividends for cc petitioners failed to address a number of the items respondent determined were constructive dividends for we deem petitioners to have conceded those adjustments petitioners’ arguments are such that only adjustments pertaining to the distribution of cfc’s funds to john cordes and to the receipt of excess_interest from cfc remain at issue respondent determined petitioners were liable for a penalty for pursuant to sec_6662 for substantial_understatement of tax petitioners presented no argument regarding the penalty and concede that if the court concludes petitioners received income in they are liable for the penalty to the extent of that income respondent determined petitioners had income from constructive dividends in the amount of dollar_figure for a petitioners presented no argument regarding cfc’s earnings_and_profits for in his brief respondent noted that earnings_and_profits at the end of and -- - therefore were dependent on the final_decision in cordes fin corp v commissioner supra the decision in cordes fin corp became final after the briefs were filed herein we leave for the rule computation the calculation of cfc’s earnings_and_profits and its impact on the treatment of the constructive dividends b respondent concedes that because there were total credits of dollar_figure to account no during petitioner is entitled to credit that amount against the amount we conclude petitioner received as constructive dividends for cc petitioners failed to address a number of the items respondent determined were constructive dividends for we deem petitioners to have conceded those adjustments petitioners’ arguments are such that only adjustments pertaining to the distribution of cfc’s funds to john cordes and to the receipt of excess_interest from cfc remain at issue respondent adjusted petitioners’ income to reflect their receipt of taxable social_security_benefits in the amount of dollar_figure petitioners concede this adjustment respondent recomputed petitioners’ itemized_deductions and deduction for exemptions petitioners presented no arguments regarding these recomputations and we deem petitioner to have conceded these adjustments respondent determined petitioners were liable for a penalty for pursuant to sec_6662 for substantial_understatement of tax petitioners presented no argument regarding the penalty and concede that if the court concludes petitioners received income in they are liable for the penalty to the extent of that income the gift_tax cases docket no edmund j cordes a respondent determined petitioner made other taxable_gifts as follows -- -- respondent determined petitioner made a taxable gift of dollar_figure to john cordes in petitioner in his petition alleged that the transfer of dollar_figure was a loan rather than a taxable gift petitioner introduced no evidence of a loan and did not present any argument regarding this adjustment in his posttrial briefs we deem petitioner to have conceded the transfer of dollar_figure to john cordes was a taxable gift respondent determined petitioner made taxable_gifts of dollar_figure and dollar_figure to john cordes and forgave portions of the richard note and the bower note in the amounts of dollar_figure and dollar_figure respectively such forgiveness constituting taxable_gifts petitioner conceded in his reply brief that he made gifts with respect to the richard note and the bower note in amounts equal to dollar_figure and dollar_figure respectively however respondent concedes that the correct amounts of the gifts are dollar_figure and dollar_figure respectively in light of respondent’s concession we shall treat petitioner’s concession as effective to the extent of dollar_figure and dollar_figure respectively petitioner in his petition alleged that the gifts are not taxable only because the applications of the unified_credit and annual exclusions see sec_2503 reduce his tax_liability petitioner has not presented any argument regarding these adjustments in his posttrial briefs we deem petitioner to have conceded that the gifts are taxable_gifts as defined in sec_2503 subject_to the annual exclusion in sec_2503 we leave for the rule computation whether and to what extent the unified_credit and -- - the annual exclusions are applicable respondent determined petitioner made a taxable gift of dollar_figure to john cordes in petitioner in his petition alleged that the transfer of dollar_figure was a loan rather than a taxable gift petitioner introduced no evidence of a loan and did not present any argument regarding this adjustment in his posttrial briefs we deem petitioner to have conceded the transfer of dollar_figure to john cordes was a taxable gift respondent determined petitioner made a taxable gift of dollar_figure to john cordes in petitioner has not presented any argument regarding this adjustment in his petition or posttrial briefs we deem petitioner to have conceded that the transfer is a taxable gift as defined in sec_2503 respondent determined petitioner was liable for an addition_to_tax for pursuant to sec_6651 for failure_to_file a gift_tax_return petitioner concedes he did not file a gift_tax_return for and did not present any argument regarding the addition_to_tax we deem petitioner to have conceded liability for the addition_to_tax respondent determined petitioner made a taxable gift of dollar_figure to john cordes in petitioner in his petition alleged that the transfer of dollar_figure was a loan rather than a taxable gift petitioner introduced no evidence of a loan and did not present any argument regarding this adjustment in his posttrial briefs we deem petitioner to have conceded the transfer of dollar_figure to john cordes was a taxable gift respondent determined petitioner made a taxable gift of dollar_figure to john cordes in petitioner has not presented any argument regarding this adjustment in his petition or posttrial briefs we deem petitioner to have conceded that the transfer is a taxable gift as defined in sec_2503 respondent determined petitioner was liable for an addition_to_tax for pursuant to sec_6651 for failure_to_file a gift_tax_return petitioner concedes he did not file a gift_tax il docket no a -- - return for and did not present any argument regarding the addition_to_tax we deem petitioner to have conceded liability for the addition_to_tax june cordes respondent determined petitioner made taxable_gifts to john cordes in in the aggregate amount of dollar_figure petitioner in her petition alleged that the transfers are not taxable_gifts only because the applications of the unified_credit and annual exclusions see sec_2503 reduce her tax_liability petitioner has not presented any argument regarding these adjustments in her posttrial briefs we deem petitioner to have conceded that the transfers are taxable_gifts as defined in sec_2503 subject_to the annual exclusion in b we leave for the rule computation whether and to what extent the unified_credit and the annual exclusions are applicable respondent determined petitioner was liable for an addition_to_tax for pursuant to sec_6651 for failure_to_file a gift_tax_return petitioner concedes she did not file a gift_tax_return for and did not present any argument regarding the addition_to_tax we deem petitioner to have conceded liability for the addition_to_tax
